Appeal by defendant, as limited by his brief, from a- sentence of the Supreme Court, Queens County, imposed September 29, 1972. Sentence reversed, on the law, and ease remanded to the Criminal Term for resentencing in accordance with the views herein set forth. CPL 380.50 provides that the court, at sentencing, must ask the defendant whether he wishes to make a statement. This provision is mandatory (People v. Brown, 41 A D 2d 850, amended 41 A D 2d 930). The trial court did not do so. We do not find that the sentence imposed was excessive. Hopkins, Acting P. J., Latham, Shapiro, Christ and Brennan, JJ., concur.